COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-498-CV

IN THE INTEREST OF J.L.R., II, A.R.L.R., AND T.R.,
CHILDREN

                                        AND

                               NO. 2-08-499-CV

IN THE INTEREST OF J.D.–W.R.,
A CHILD

                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF PARKER COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Thomas R. appeals the trial court’s orders terminating his

parental rights to his children J.L.R., II, A.R.L.R., T.R., and J.D.–W.R. We

affirm.




      1
          … See Tex. R. App. P. 47.4.
      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw and an Anders 2 brief in support stating that after diligently reviewing

the record, he believes any appeal in these consolidated cases would be

frivolous.

      The brief meets the requirements of Anders by presenting a professional

evaluation of the record and demonstrating why there are no arguable grounds

of error to be advanced.3 Appellant’s counsel delivered a copy of the motion

and supporting brief to appellant advising him of his right to contest the motion,

review the record, and file a pro se brief with this court. The time for filing

such a brief has expired, and we have not received a pro se brief. The State

has not filed a brief.

      As the reviewing appellate court, we must conduct an independent

evaluation of the record to decide whether counsel is correct in determining the

appeals are frivolous. 4




      2
          … Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
      … See In re K.M., No. 02-01-00349-CV, 2003 WL 2006583, at *2 (Tex.
App.—Fort Worth May 1, 2003, no pet.) (mem. op.) (citing Anders, 386 U.S.
at 747, 87 S. Ct. at 1401).
      4
          … See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

                                        2
      Having carefully reviewed the record and the appellate brief, we agree

with appellate counsel that appellant’s appeals are frivolous and without merit.

We find nothing in the record that might arguably support the appeals.5

      Accordingly, we affirm the trial court’s termination orders and grant

counsel’s motion to withdraw.




                                                 PER CURIAM


PANEL: CAYCE, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: August 13, 2009




      5
        … See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005);
In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet. denied); K.M.,
2003 WL 2006583, at *3.

                                       3